DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statements that were filed on 02/03/2020 and 12/22/2020 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:
B, D, E, F, P, T, and α in Fig. 7

The drawings are objected to because in paragraph 0050, S1 is recited to refer to the flight trajectory of aircraft B, and S2 is recited to refer to the flight trajectory of UAV A. .
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0082 lines 3-4: Based on Fig. 7, “the distance between the UAV and the flight trajectory intersection is AV” should instead read “the distance between the UAV and the flight trajectory intersection is AC”.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8-12, it is unclear as to what the word “frequency” as used in these claims is referring to. “Frequency” as used in claims 8-12 may refer to either the frequency band through which the ADS-B receiver is receiving the flight stats information (e.g. 1090MHz or 978MHz, see specification of instant application: paragraph 0037), or the frequency regarding how often the flight status information is received (e.g. 2Hz or 0.5Hz, see specification of instant application: paragraph 0032). For the purposes of compact prosecution, claims 8-12 will be interpreted such that the term “frequency” as used in these claims refers to how often the flight status information is received, as recited in paragraph 0032 of the instant application.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-18 are directed towards a process (a method).  Claim 19 is directed towards a process (a control method). Claim 20 is directed towards a machine (an unmanned aerial vehicle).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a method for controlling an unmanned aerial vehicle, an unmanned aerial vehicle control method, and an unmanned aerial vehicle.  The claims recite obtaining flight status information of an aircraft detected by an automatic dependent surveillance – broadcast (ADS-B) receiver carried by the UAV, and obtaining flight status information of the UAV. This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment (monitoring to identify a condition) because the claimed steps involve merely acquiring data.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claims 1 and 19, the claims are broad enough to be performed mentally or by pen and paper. The “obtaining” steps are broad enough to be performed by a human observing a UAV and mentally acquiring the claimed information.  The “controlling” step is also broad enough to be performed by a human mentally evaluating the flight status based on the obtained information.  The claims do not require that the vehicles are operated autonomously and are broad enough to include the embodiment where they are operated by humans.
As per claim 20, the structures recited in the claims are a memory and a processor. These structures perform functions which are insignificant, extra-solution activity in the form of mere data storing, gathering, and processing and, therefore, do not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The processor and memory components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself (see at least the instant application: paragraph 0104).
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data storing, gathering, and processing.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth controlling a flight status of the UAV which, as noted above, can be done mentally, but none of the claimed limitations actively set forth wherein the flight status or flight status information is used to actually control the UAV.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and transmitted; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. Claim 13 recites the additional limitations of obtaining an avoidance trajectory, and controlling the UAV to fly according to the avoidance trajectory. The “obtaining” step is another instance of an abstract idea of data gathering. The “controlling” step recites mere instruction to apply an exception, and does not amount to integration of the exception into a practical application. See MPEP 2105.05(f). The examiner notes that a well-trained human would have the ability to obtain the type of data recited in the dependent claims without the use of computers, sensors, or any other technological components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US Patent No. 6,278,396), hereinafter referred to as Tran.

Regarding claim 1, Tran teaches:
A method for controlling an unmanned aerial vehicle (UAV)  ("The MCAS 18 provides collision avoidance solutions and unique mission capabilities such as formation flight, rendezvous, and air refueling for aircraft (e.g., F-18, Navy and Marine Corps AV-8B, H-1, H-46, V-22B, S-3, F/A-18, and unmanned aerial vehicle)." – see at least Tran: column 3 line 66 - column 4 line 3)
comprising: obtaining flight status information of an aircraft detected by an automatic dependent surveillance - broadcast (ADS-B) receiver carried by the UAV ("The MCAS 18 with an Automatic Dependent Surveillance Broadcast (ADS-B) data reception/processing capability and combined with digitized tactical data link capability can be extremely useful in a formation flight. ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 30-36);
obtaining flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
and controlling a flight status of the UAV according to the flight status information of the aircraft and the flight status information of the UAV ("When an intruding aircraft is determined to be a threat, the TCAS II system alerts the pilot to the danger and gives the pilot bearing and distance to the intruding aircraft. " – see at least Tran: column 2 lines 18-21) (The examiner notes that Tran teaches a Midair Collision and Avoidance System (MCAS). The TCAS system recited in Tran is incorporated into the MCAS system such that the features of the TCAS system are also included in the MCAS system ("In order to distinguish between the tactical and ATM modes of an MCAS system, a preferable embodiment recommends that all MCAS functional capabilities can be allocated in two functional modules, the ATM module and Tactical module. The ATM module contains the core TCAS 2000 functions, which can provide traffic advisory (TA) and resolution advisory (RA) capabilities for an aircraft to handle collision avoidance situation in the ATM environment." – see at least Tran: column 3 lines 3-11). Therefore, all of the elements taught by Tran which are attributed to the TCAS system are also inherently included in the MCAS system. Furthermore, Tran's teaching of alerting the pilot to the danger and giving the pilot bearing and distance to the intruding aircraft is interpreted as meeting the claimed step of "controlling a flight status of the UAV" because Tran's teaching is analogous to the controlling the flight status as taught in the applicant's specification (i.e. "In the embodiment, the flight status of the UAV can include a normal status, an early-warning status, or an avoidance status." – see at least the instant application: paragraph 0027 lines 1-2). As an example, the instant application recites “If the collision risk factor is larger than 0.5 but less than 0.7, the UAV can be controlled to enter the early warning status, generate the early warning, and send the early warning to a control terminal.” – see at least the instant application: paragraph 0088 lines 1-3. This process of entering the early warning status is further described to include “to prompt the user in time after receiving the early warning message, the control terminal searches for the corresponding prompting mode to prompt the user” – see at least the instant application: paragraph 0091 lines 1-3. This example is analogous to the teachings of Tran (“The system is responsible for estimating the projected intruder track and determining if a potential conflict exists. If a conflict is detected, the system displays an advisory to the pilot.” – see at least Tran: column 2 lines 34-39), wherein the detection of a conflict as taught by Tran is analogous to determining of a sufficient collision risk factor as taught by the applicant, and wherein the response of displaying an advisory to the pilot as taught by Tran is analogous to the response of prompting the user in time after receiving the early warning message as taught by the applicant).

Regarding claim 2, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the flight status information of the aircraft includes at least one of position information, altitude information, speed information, direction information, or an identification number of the aircraft ("ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 33-36);
and the flight status information of the UAV includes at least one of position information, altitude information, speed information, direction information, or an identification number of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11).

Regarding claim 3, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein the flight status of the UAV includes a normal status, an early warning status, or an avoidance status ("If a conflict is detected, the system displays an advisory to the pilot. The system also provides guidance for vertical avoidance maneuver, known as Resolution Advisories (RAs)." – see at least Tran: column 2 lines 36-39) (The examiner notes that the detection of a conflict as taught by Tran indicates a change in flight status. Tran's teaching of a system displaying an advisory to the pilot is analogous to the claimed "early warning status", and Tran's teaching of providing guidance for vertical avoidance maneuver is analogous to the claimed "avoidance status". It is interpreted that when a conflict is not detected, the status is not changed and the host aircraft as taught by Tran will therefore be controlled to be in a "normal status").

Regarding claim 4, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the UAV flight status includes: determining a collision risk factor of the UAV and the aircraft according to the flight status information of the aircraft and the flight status information of the UAV ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that the CAS influence spheres taught by Tran indicate different collision risk levels, and therefore meet the claimed "collision risk factor of the UAV and the aircraft". Fig. 9 of Tran as shown below illustrates these influence spheres and an example of an intruder aircraft entering said spheres);


    PNG
    media_image1.png
    764
    615
    media_image1.png
    Greyscale

and controlling the flight status of the UAV according to the collision risk factor ("If an intruder penetrates the boundary of the warning sphere, an escape strategy in the form of a tactical avoidance resolution advisory (RA) such as evasive maneuvers will be generated to guide the pilot." – see at least Tran: column 7 lines 17-20).

Regarding claim 5, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a flight time of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that the time-based dimensional model taught by Tran and shown in Fig. 9 of Tran above defines the air space in terms of the time until the host aircraft reaches the space, thereby meeting the claimed "flight time of the aircraft");
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11) (The examiner notes that the combination of the data included in Tran's tactical data link packet with Tran's aforementioned time-based dimensional model amounts to a model of where the host aircraft is expected to be at a given future time, which meets the claimed "flight trajectory");
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10) (The examiner notes that Fig. 9 of Tran as shown above further illustrates a trajectory intersection of the host vehicle with an intruder aircraft, which meets the claimed "flight trajectory intersection of the UAV and the aircraft");
and calculating the flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that since the intersection as shown in Fig. 9 of Tran above is determined within the time-based dimension model, the intersection point is inherently calculated in terms of the time until the collision would occur, thereby meeting the claimed "flight time for the aircraft to reach the trajectory intersection". Furthermore, the intersection as taught by Tran is determined using the aircraft flight trajectory as set forth above, which is based on speed information.).


Regarding claim 6, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a flight radius of the UAV ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16) (The examiner notes that a flight radius is an inherent feature of the collision sphere as taught by Tran and further illustrated above in Fig. 9 of Tran);
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10);
calculating a flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12);
and calculating the flight radius of the UAV according to speed information of the UAV and the flight time of the aircraft ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16) (The examiner notes that since the inner sphere taught by Tran is defined by the time until the collision occurs, it inherently includes the speed information of the host vehicle, because the speed must be known in order to calculate how far the vehicle will travel in a given amount of time).

Regarding claim 8, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein obtaining the flight status information of the aircraft includes receiving the flight status information of aircraft by the ADS-B receiver according to a pre-set frequency ("The frequency of transmit data link can be defaulted to a medium rate for the sole purpose of tactical collision avoidance" – see at least Tran: column 5 lines 59-61).


Regarding claim 9, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein obtaining the flight status information of the aircraft includes receiving the flight status information of the aircraft by the ADS-B receiver according to a frequency that is variable ("The frequency of transmit data link... can be increased to a higher rate in order to accommodate a tight formation flight and during air-refueling operations." – see at least Tran: column 5 lines 59-63).

Regarding claim 10, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein receiving the flight status information of the aircraft includes adjusting the frequency according to a distance between the UAV and the aircraft ("For a rendezvous mission, when two aircraft are still far apart, the transmission can be set at a low rate, e.g., from 1 to 2 Hertz. The rate will switch to a higher rate as the tanker is approaching the rendezvous location." – see at least Tran: column 6 lines 1-5 ).

Regarding claim 11, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
further comprising, before adjusting the frequency: obtaining position information in the flight status information of the aircraft ("ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 33-36)
and position information in the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
and calculating the distance between the UAV and the aircraft according to the position information of the aircraft and the position information of the UAV ("MCAS interrogations could be inhibited and relative aircraft position can be derived from either ADS-B or tactical data link." – see at least Tran: column 7 lines 45-47) (The examiner notes that the relative aircraft position as taught by Tran is analogous to the claimed "distance between the UAV and the aircraft").

Regarding claim 12, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein the frequency is negatively correlated to the distance ("For a rendezvous mission, when two aircraft are still far apart, the transmission can be set at a low rate, e.g., from 1 to 2 Hertz. The rate will switch to a higher rate as the tanker is approaching the rendezvous location." – see at least Tran: column 6 lines 1-5 ) (The examiner notes that since the rate (i.e. frequency) of transmission as taught by Tran increases as relative distance decreases, this is considered a negative correlation between frequency and distance).


Regarding claim 16, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the flight status of the UAV includes: controlling the UAV to be in an avoidance status; generating an avoidance message; and sending the avoidance message to a control terminal ("If a conflict is detected, the system displays an advisory to the pilot. The system also provides guidance for vertical avoidance maneuver, known as Resolution Advisories (RAs)." – see at least Tran: column 2 lines 36-39) (The examiner notes that the vertical avoidance maneuver as taught by Tran includes recognizing that a conflict is detected which may require avoidance (i.e. avoidance status), and sending the generated vertical avoidance maneuver (i.e. avoidance message)).

Regarding claim 17, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the flight status of the UAV includes: controlling the UAV to be in an early warning status; generating an early warning message; and sending the early warning message to a control terminal ("If a conflict is detected, the system displays an advisory to the pilot." – see at least Tran: column 2 lines 36-37) (The examiner notes that Tran teaches recognizing a conflict (i.e. early warning status), and then sending the generated advisory (i.e. early warning message)).

Regarding claim 18, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
further comprising: obtaining a control command from the control terminal; and controlling the flight status of the UAV according to the control command ("These parameters in turn are used as inputs to the flight guidance control laws to generate flight director and flight control commands for the purpose of CAS advisory display and coupled with the flight control system." – see at least Tran: column 6 lines 63-67).

Regarding claim 19, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above (The examiner notes that in order for the MCAS system taught by Tran to be equipped with all of the aforementioned features and methods, it must inherently include a memory component for storing instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tran.

Regarding claim 7, Tran teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a safe distance ("MCAS monitors a time-based dimension of a caution sphere 84 that extend up to 50 seconds from the time the intruder enters the MCAS aircraft's collision region." – see at least Tran: column 7 lines 23-26) (The examiner notes that the caution sphere taught by Tran defines a distance at which caution should be applied when a collision point is determined to be within that distance. The radius of this caution sphere can therefore be considered a "safe distance", because once this distance is breached, the flight situation is no longer considered entirely safe);
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10);
calculating a flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12);
calculating a flight radius of the UAV according to speed information of the UAV and the flight time of the aircraft ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16);

Tran does not explicitly recite the following limitations, but they are an obvious variant of the teachings of Tran:
calculating a distance from the UAV to the flight trajectory intersection according to position information in the flight status information of the UAV;
and calculating the safe distance according to the distance from the UAV to the flight trajectory intersection and the flight radius of the UAV.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from to calculate a distance from the UAV to the flight trajectory intersection according to position information in the flight status information of the UAV, and calculate the safe distance according to the distance from the UAV to the flight trajectory intersection and the flight radius of the UAV. Tran teaches calculating the flight time until the flight trajectory intersection is reached, and it would be well within the knowledge of one of ordinary skill in the art to convert this time to the corresponding distance via a simple mathematical conversion using the available speed information. It would then be well within the knowledge of one of ordinary skill in the art to further calculate a safe distance by simply subtracting the flight radius from the distance to the flight trajectory intersection. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to modify Tran to include calculating a distance to the flight trajectory intersection and calculating the safe distance as the difference between the flight radius and the distance to the flight trajectory intersection in order to determine how far the intruder aircraft is from the host aircraft’s collision region (“MCAS monitors a time-based dimension of a caution sphere 84 that extend up to 50 seconds from the time the intruder enters the MCAS aircraft's collision region.” – see at least Tran: column 7 lines 23-26). Doing so would allow guidance to be provided based on this safe distance (“If an intruder penetrates the boundary of the warning sphere, an escape strategy in the form of a tactical avoidance resolution advisory (RA) such as evasive maneuvers will be generated to guide the pilot.” – see at least Tran: column 7 lines 17-20).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Dupray et al. (US 2017/0069214), hereinafter referred to as Dupray. Tran and Dupray are both considered analogous to the claimed invention, because they are in the same field of developing collision avoidance systems for aircraft.

Regarding claim 13, Tran teaches all of the elements of the current invention as stated above. Tran does not explicitly disclose, but Dupray teaches:
wherein controlling the flight status of the UAV includes: obtaining an avoidance trajectory; and controlling the UAV to fly according to the avoidance trajectory ("In a preferred embodiment, the UAV is able to plan and/or execute maneuvers that seek to avoid such objects and/or their anticipated trajectory while preferably not deviate significantly from the UAV's flight plan/path, if needed." – see at least Dupray: paragraph 0214 lines 8-12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Dupray to obtain an avoidance trajectory and control the UAV to fly according to the avoidance trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Dupray's method of controlling the UAV based on an avoidance trajectory with Tran's midair collision avoidance system in order to avoid collision with other objects in the UAV's vicinity ("In any case, in a preferred embodiment, the UAV would have certain awareness of its vicinity of other objects and be able to avoid other object once the UAV gains awareness of the other objects that appear in its vicinity." – see at least Dupray: paragraph 0213 lines 11-15). Doing so would provide the benefit of allowing safe operation of the UAV ("In such cases, the emergency object avoidance procedure may be performed with at least a purpose of safe operation (e.g., to avoid a collision with the other object).” – see at least Dupray: paragraph 0215 lines 16-18). 

Regarding claim 14, Tran in view of Dupray teaches all of the elements of the current invention as stated above. Tran does not explicitly disclose, but Dupray further teaches:
wherein obtaining the avoidance trajectory includes: obtaining a direction vector from a head of the UAV to the aircraft ("A “geolocation component” of a UAV refers to a component that provides the UAV with data indicative of… a location relative to a certain position or object, of which the position or object itself may be either fixed (e.g., a building) or moving (e.g., a moving vehicle) (e.g., the UAV being at a certain direction and distance, e.g., 200 feet due west and 500 feet above, from the position or object)." – see at least Dupray: paragraph 0174);
and determining a reverse direction of the direction vector as the avoidance trajectory ("When the emergency object avoidance procedure needs to be activated/used, the vicinity of the UAV may be scanned for a list of locations that may have a high (or at least higher than the present location) probability of safety (e.g., an ability to avoid the other objects). For example, in a relatively simple case of one other object occupying at least a portion of the operating space (e.g., the operating zone B) of the UAV, with no other objects within the vicinity of the UAV. As such, the UAV would only need to maneuver to avoid the one other object. Here, the safest location may be the opposite location from the one other object's location (or opposite of its anticipated trajectory if the trajectory is known)." – see at least Dupray: paragraph 0218 lines 1-13) (The examiner notes that the opposite location from the one other object's location as taught by Dupray is considered analogous to the claimed "reverse direction of the direction vector").

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Dupray to obtain a direction vector from a head of the UAV to the aircraft and determine a reverse direction of the direction vector as the avoidance trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Dupray's method of determining a reverse direction as the avoidance trajectory with Tran's midair collision avoidance system in order to determine the position with the highest probability of safety ("In practice, a gradation of probable safe locations would be compiled (e.g., the list of safe locations), with the highest probability of safety opposite of the one other object and the lowest probability of safety being closest to the vicinity of the other object (and locations in the vicinity of the other object deemed unacceptable)." – see at least Dupray: paragraph 0218 lines 19-25). Doing so would provide the benefit of allowing the UAV to maneuver to the safest location ("Here, the safest location may be the opposite location from the one other object's location (or opposite of its anticipated trajectory if the trajectory is known). – see at least Dupray: paragraph 0218 lines 10-13). 

Regarding claim 15, Tran in view of Dupray teaches all of the elements of the current invention as stated above. Tran further teaches:
wherein obtaining the avoidance trajectory includes determining a vertical downward direction as the avoidance trajectory ("If the threat is not resolved and a collision or near miss is probable, then the TCAS II system advises the pilot to take evasive action by, for example, climbing or descending to avoid a collision." – see at least Tran: column 2 lines 21-24) (The examiner notes that descending as taught by Tran is considered analogous to traveling in a "vertical downward direction" as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kube (US 2016/0203723) teaches a collision avoidance system for a UAV, which includes determining a probability risk of a collision and controlling the response (i.e. the flight status) based on the probability risk of a collision and a tiered system for high risk, low/medium risk, and no detected risk.
Arteaga (US Patent No. 10,302,759) teaches an ADS-B architecture for increasing situation awareness and enhanced visual acquisition of traffic for conflict detection, which includes potential avoidance maneuvers such as a vertical descending maneuver to establish safe separation.
Doane (US Patent No. 7,024,309) teaches a system for autonomously keeping an aircraft’s station in a formation flight of a plurality of aircraft, which includes detecting the presence of another aircraft within a predetermined distance (i.e. a flight radius) of the aircraft, adjusting the response (i.e. the flight status) based on the distance to the other aircraft, and performing a collision avoidance maneuver or performing a collision deconfliction maneuver based on the distance to the other aircraft.
Schultz et al. (US Patent No. 8,380,367) teaches airborne surveillance and guidance avionics equipped on Unmanned Aerial Systems for midair collision avoidance and interception, which includes a set of threshold values used to evaluate a threat level caused by another aircraft (i.e. a collision risk factor), and triggering a corresponding guidance routine procedure based on the threat (i.e. controlling flight status).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667